Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claim(s) 1-5,7-14,16 is/are rejected under 35 U.S.C. 102a as being anticipated by Harada et al (US 6392725).
Regarding Claim 1,
Harada et al discloses (Fig. 1) a liquid crystal display panel, comprising: at least two display layers (8a,8b) arranged in a stack, wherein each of the display layers comprises a liquid crystal layer (8a,8b), an alignment direction of liquid crystal molecules in each of the liquid crystal layers is same (column 5, lines 17-25), and each of the display layers comprises at least one pixel region (everything in between the spacers 8a and 9a and 8b and 9b) and at least one non-pixel region (the spaces where the spacers are located and outside of where the spacers are located); wherein a total coverage area of the at least one pixel region of the at least two display layers is equal to a display area of the liquid crystal display panel, and positions of the at least one pixel region of the at least two display layers are complementary (as shown all display stack on top of each other with total coverage area of the pixel regions, thus are 
Regarding Claim 2,
Harada et al discloses (Fig. 1) at least two display layers (8a,8b) arranged in a stack, wherein each of display layers comprises a liquid crystal layer, and each of the display layers comprises at least one pixel region (everything in between the spacers 8a,8b,9a,9b) and at least one non-pixel region (where the spacers are located and outside of where the spacers are located); wherein a total coverage area of the at least one pixel region of the at least two display layers is equal to a display area of the liquid crystal display panel; and data signals of the at least two display layers are independently controlled (column 7, lines 41-50).
Regarding Claim 3,
Harada et al discloses (Fig. 1) wherein positions of the at least one pixel region (in between 8a,8b) of the at least two display layers are complementary in a light emitting direction of the liquid crystal display panel (they would be complementary in a light emitting direction especially if they are aligned the same).
Regarding Claim 4,
Harada et al discloses (Fig. 1) wherein an alignment direction of liquid crystal molecules in each of the liquid crystal layers is same. (column 5, lines 17-25),
Regarding Claim 5,

Regarding Claim 7,
Harada et al discloses (Fig. 1) wherein each of the display layers comprises: a first substrate (3); and an array layer (5) disposed between the first substrate (3) and the liquid crystal layer (8b).
Regarding Claim 11,
Harada et al discloses (Fig. 1) liquid crystal display panel, wherein the liquid crystal display panel comprises: at least two display layers (8a,9a) arranged in a stack, wherein each of the display layers comprises a liquid crystal layer, and each of the display layers comprises at least one pixel region  (in between spacers) and at least one non-pixel region (where the  spacers are located and outside of spacers); wherein a total coverage area of the at least one pixel region of the at least two display layers is equal to a display area of the liquid crystal display panel; and data signals of the at least two display layers are independently controlled (column 7, lines 41-50).
Regarding Claim 12,
Harada et al discloses (Fig. 1) wherein positions of the at least one pixel region (8a,9a) of the at least two display layers are complementary in a light emitting direction of the liquid crystal display panel.
Regarding Claim 13,

Regarding Claim 14,
Harada et al discloses (Fig. 1) wherein the at least one pixel region (8a) and the at least one non-pixel region (outside spacers and where spacers are located) of each of the display layers are disposed at intervals (Fig. 4).
Regarding Claim 16,
Harada et al discloses (Fig. 1) wherein each of the display layers comprises: a first substrate (3); and an array layer (5) disposed between the first substrate and the liquid crystal layer.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claim 8-10,17-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Harada et al (US 6392725) in view of Ishitani et al (US 20070177084)
Regarding Claim 8,17,
Harada et al discloses everything as disclosed above. Harada et al discloses disclose  wherein the liquid crystal display panel comprises: a second substrate (2) disposed on a side of an uppermost layer of the display layers away from an array layer (3).

Ishitani et al discloses a first polarizer disposed on a side of a first substrate away from the display layer; and a second polarizer disposed a side of a bottom layer of the display layers away from the first polarizer. [0009]
It would have been obvious to one of ordinary skill in the art to modify Harada et al to include Ishitani et al’s polarizers motivated by the desire to polarize light [0009-0012].
Regarding Claim 9,18,
In addition to Harada et al and Ishitani et al, Ishitani et al discloses ([0009-0012]) wherein a polarization direction of the first polarizer is same as a polarization direction of the first polarizer [0011].
Regarding Claim 10,19,
Harada et al discloses (Fig. 1) wherein the liquid crystal display panel comprises: a backlight module [0018] disposed on a side of a second polarizer away from a first polarizer. It would have been obvious to one of ordinary skill in the art to add a backlight motivated by the desire to have Ishitan’s backlight in order to provide light to the display.

Allowable Subject Matter
Claim 6,15, are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Regarding Claim 6,15,
The prior art does not disclose nor would it obvious to one of ordinary skill in the art to include another reference to disclose wherein an area of the at least one pixel region (between 8a,8b) is equal to an area of the at least one non-pixel region
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LUCY P CHIEN whose telephone number is (571)272-8579. The examiner can normally be reached 9AM-5PM PST Monday, Tuesday, and Wednesday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Caley can be reached on 571-272-2286. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic 





/LUCY P CHIEN/Primary Examiner, Art Unit 2871